 

Exhibit 10.20

COINSURANCE AMENDING AGREEMENT

THIS COINSURANCE AMENDING  AGREEMENT is effective as of October 20, 2016,
between PRIMERICA LIFE INSURANCE COMPANY OF CANADA, a life insurance company
incorporated under the Insurance Companies Act (Canada) (together with its
successors and permitted assigns, the “Ceding Company”), MUNICH RE LIFE
INSURANCE COMPANY OF VERMONT, a reinsurance company formerly known as Financial
Reassurance Company 2010, Ltd. which is registered as a special purpose
financial captive insurance company pursuant to Chapter 141, Title 8 of the
Vermont Statutes Annotated (together with its successors and permitted assigns,
the “Reinsurer”) and, solely for purposes of paragraph 2 hereof, Munich-American
Holding Corporation, a Delaware corporation (“MAHC”).  

WHEREAS, the Ceding Company and the Reinsurer are parties to a coinsurance
agreement dated March 31, 2010, as amended, (the “Coinsurance Agreement”)
pursuant to which the Ceding Company ceded certain liabilities to the
Reinsurance on an indemnity reinsurance basis; and

WHEREAS, on September 23, 2016, MAHC purchased all of the issued and outstanding
stock of the Reinsurer;

WHEREAS, MAHC is a subsidiary of Münchener Rückversicherungs-Gesellschaft
Aktiengesellschaft in München, a reinsurance company organized under the laws of
Germany (“Munich Re”);

WHEREAS, the Ceding Company and the Reinsurer are parties to a reinsurance
security agreement dated December 31, 2011 (the “Reinsurance Security
Agreement”), pursuant to which Reinsurer places assets in a reinsurance security
account (“RSA”) as required under the Coinsurance Agreement for the benefit of
the Ceding Company;

WHEREAS, the Ceding Company and the Reinsurer desire to amend the Coinsurance
Agreement to allow an affiliate of Munich Re to manage the assets in the RSA;

WHEREAS, the Ceding Company and the Reinsurer desire to clarify that Ceding
Company did not make any representation or warranty as to the accuracy of any
information provided by Ceding Company in connection with MAHC’s purchase of
Reinsurer and to further clarify that Ceding Company shall have no liability to
MAHC for MAHC’s use of such information;

WHEREAS, all capitalized terms used herein that are not otherwise defined shall
have the meaning set forth in the Coinsurance Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1.Investment of Collateral.  Section 15.2 of Article XV is hereby deleted in its
entirety and replaced with the following:

Section 15.2   Investment of Collateral.

(a)The assets held in the Reinsurance Security Account from time to time (the
“Collateral”) shall consist of Eligible Assets.

(b)The Reinsurer shall appoint either a third-party investment manager or a
Munich Re affiliate to manage the assets held in the Reinsurance Security
Account, pursuant to an investment management agreement in a form acceptable to
the Ceding Company.  The Reinsurer shall be responsible for all fees arising
from the services provided by such third-party investment manager or Munich Re
affiliate.

210563.00020/94120890.2

721693607

--------------------------------------------------------------------------------

 

2.Address of Notice.  Section 21.5 of the Coinsurance Agreement is hereby
amended by deleting the address for notice to the Reinsurer and the requirement
for providing a copy of such notice to Skadden, Arps, Slate, Meagher & Flom LLP
and replacing it with the following:

If to Reinsurer:

Munich Re Life Insurance Company of Vermont

c/o Paul Frank + Collins P.C.

One Church Street

Burlington, Vermont 05402-1307

Attention:  Stephanie Mapes

with copies to (which shall not constitute notice to the Reinsurer for purposes
of this Section 21.5):

Munich Life Management Corporation Ltd.

Munich Re Centre

390 Bay Street, 26th Floor

Toronto, Ontario M5H 2Y2

Attention:  Bernard Nauman

  Lloyd Milani

Munich American Reassurance Company

56 Perimeter Center East, Suite 500

Atlanta, Georgia 30346

Attention:  Paige Freeman

3.Information Provided by Ceding Company in Connection with MAHC’s Purchase of
Reinsurer.  In consideration of Ceding Company agreeing to enter into this
Coinsurance Amending Agreement, MAHC acknowledges and agrees that:  (a) Ceding
Company provided certain information, directly or indirectly, that MAHC reviewed
as part of its due diligence in connection with the acquisition of the
Reinsurer, including information provided to MAHC by Citigroup Inc. and
information reflected in certain appraisals or valuations prepared by third
party actuarial firms (collectively, “Acquisition Information”); (b) neither
Ceding Company nor any of its representatives or advisors has made any
representation or warranty as to the accuracy or completeness of the Acquisition
Information and neither Ceding Company nor any of its representatives or
advisors shall have any liability to MAHC or its representatives from the use of
the Acquisition Information; and (c) no third party shall have any liability to
MAHC on the basis of, or directly or indirectly related to, the accuracy or
completeness of the Acquisition Information.  Notwithstanding anything to the
contrary in this paragraph 2, none of MAHC, Reinsurer or any of their respective
representatives release or waive any of their respective rights and interests
arising out of or under the Coinsurance Agreement, including in connection with
any breach by Ceding Company under the Coinsurance Agreement of its obligations
to provide information to Reinsurer.    

4.Further Assurances.   Each of the parties hereto hereby covenants and agrees
to promptly do, execute and deliver, or cause to be done, executed and delivered
all such further acts, documents and things as may be necessary or desirable to
give full force and effect to the terms and conditions of this Coinsurance
Amending Agreement.  

5.Headings.  The inclusion of headings in this Coinsurance Amending Agreement is
for convenience of reference only and shall not affect the construction or
interpretation of this Coinsurance Amending Agreement.  

6.Entire Agreement.  This Coinsurance Amending Agreement, together with the
Coinsurance Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter of this agreement and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written.  There are no conditions, warranties, representations or other
agreements (whether oral or written, express or implied, statutory or otherwise)
between the parties hereto in connection with the subject matter of this
Coinsurance Amending Agreement, except as specifically set out herein.

7.Governing Law.  This Coinsurance Amending Agreement shall be governed by, and
enforced, construed and interpreted in accordance with, the laws of the Province
of Ontario and the laws of Canada applicable therein and shall be treated in all
respects as an Ontario contract.

210563.00020/94120890.2

721693607

--------------------------------------------------------------------------------

 

8.Assignment, Successors and Assigns. This Coinsurance Amending Agreement shall
enure to the benefit of and be binding on the parties hereto, and their
respective predecessors, successors, and assigns. Neither this Coinsurance
Amending Agreement, nor any rights or obligations hereunder, may be assigned by
either of the parties hereto, except as set forth expressly in the Coinsurance
Agreement.

9.Counterparts.  This Coinsurance Amending Agreement may be executed in several
counterparts, each of which so executed shall be deemed to be an original, and
such counterparts together shall constitute one and the same
document.  Counterparts may be executed either in original or electronic form
and the parties hereto adopt any signatures received in a portable document
format (PDF) as original signatures of the parties.

[Signature page follows.]

210563.00020/94120890.2

721693607

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Coinsurance Amending
Agreement as of the day and year first written above.

 

 

PRIMERICA LIFE INSURANCE COMPANY OF CANADA

 

 

 

 

 

 

 

By:

 

/s/ John A. Adams

 

By:

 

/s/ Heather Koshi

Title:

 

CEO

 

Title:

 

Senior Vice President, Finance

 

Date:

 

 

Oct. 21, 2016

 

 

Date:

 

and Chief Financial Officer

Oct. 21, 2016

 

 

 

 

 

 

 

MUNICH RE LIFE INSURANCE COMPANY OF VERMONT

 

 

 

 

 

 

 

By:

 

/s/ Bernard Naumann

 

By:

 

/s/ Paige Freeman

Title:

 

President

 

Title:

 

Secretary

Date:

 

Oct. 24, 2016

 

Date:

 

Oct. 28, 2016

 

 

 

 

 

 

 

SOLELY FOR PURPOSES OF PARAGRAPH 2 HEREOF:

 

 

 

 

 

 

 

MUNICH-AMERICAN HOLDING CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Richard A. Olsen

 

By:

 

/s/ Ignacio Revera

Title:

 

Senior Vice President & CFO

 

Title:

 

Deputy General Counsel

Date:

 

10/31/2016

 

Date:

 

10/31/16

 

Execution Copy

210563.00020/94120890.2

721693607